Citation Nr: 0737075	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  04-36 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
scar on the chest.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in April 2007.  In 
addition to the issues listed above, the veteran also 
appealed the issue of entitlement to service connection for 
hearing loss and that issue was certified to the Board.  The 
veteran withdrew the issue of entitlement to service 
connection for hearing loss at the time of the April 2007 
video conference hearing.  As such, the Board will not 
address the issue of entitlement to service connection for 
hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted additional evidence at the time of the 
video conference hearing for which he did not submit a waiver 
of agency of original jurisdiction (AOJ) consideration.  

At the time of the April 2007 video conference hearing the 
veteran testified that he received treatment for PTSD at the 
Vet Center in East St. Louis, Illinois since November 2002.  
No treatment reports from the Vet Center were associated with 
the claims file.  

The veteran also testified that he received yearly physicals 
from his employer, The Boeing Company, and that the physicals 
included hearing tests.  The veteran testified that he had 
tinnitus since service.  He said he had not sought treatment 
for tinnitus but he said he occasionally reported the 
tinnitus at the hearing examinations because he had 
intermittent ringing in his ears.  The veteran also testified 
that he was referred for counseling for anger management due 
to problems with co-workers.  None of the veteran's 
employment physical examinations or any record of counseling 
sessions were associated with the claims file.  

Finally, the veteran testified that he underwent a surgical 
procedure on his chest at Camp Evans while in service 
sometime in September 1969 or October 1969.  No records 
related to surgery at Camp Evans were associated with the 
claims file.   

The Board notes that after the video conference hearing the 
Board received a DD 215 (correction to DD 214) which 
indicates that that veteran was awarded a Combat Infantryman 
Badge, a Bronze Star Medal, an Air Medal, a Vietnam Service 
Medal with 4 Bronze Service Stars, a Republic of Vietnam 
Gallantry Cross with Palm Unit Citation Badge, a Valorous 
Unit Award, and Republic of Vietnam Civil Actions Honor Medal 
First Class Unit Citation Badge.  The DD 215 clearly 
indicates that the veteran was exposed to combat service in 
the Republic of Vietnam.  In Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service.  However, 38 U.S.C.A. 
§ 1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to a current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  

The Board notes that the veteran was afforded a VA 
psychological examination in May 2003 at which time the 
examiner conceded that the veteran was exposed to combat 
trauma but the examiner indicated that the veteran's symptoms 
did not meet the criteria for PTSD and the examiner diagnosed 
the veteran with anxiety disorder.  It does not appear that 
any psychological testing was performed at that time.  
Furthermore, as noted above, the veteran testified that he 
has sought treatment for PTSD at The Vet Center and he said 
he was referred for counseling for anger management through 
his employer.  The records of such treatment were not 
reviewed prior to the examination.  In order to properly 
assess the veteran's claim for PTSD, an examination including 
psychological testing should be performed and the examiner 
should conduct a review of all pertinent treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center and request that a 
search be conducted for surgical 
reports promulgated at Camp Evans 
dated between September and October 
1969.  Any negative responses should 
be associated with the claims file.

2.  Obtain the veteran's available 
treatment records from the Vet 
Center in East St. Louis, Illinois 
dated from 2000 to the present. Any 
negative responses should be 
associated with the claims file.

3.  Ask the veteran to complete a 
release authorizing VA to request 
any available employment physicals 
from The Boeing Company, to include 
any hearing tests performed and 
records related to counseling for 
anger management.  Any negative 
responses should be associated with 
the claims file.

4.  After the foregoing medical 
records have been obtained, to the 
extent possible, schedule the 
veteran for a VA psychiatric 
examination.  The examiner should 
review the claims file.  All 
indicated studies, tests and 
evaluations deemed necessary should 
be performed, but should 
specifically include psychological 
testing, including tests to 
determine whether the veteran in 
fact has PTSD.  (The examiner is 
advised that the veteran testified 
that he received treatment for PTSD 
at The Vet Center.)  The psychiatric 
examiner should consider the 
veteran's verified combat service 
for the purpose of determining 
whether such exposure has resulted 
in any current PTSD.  The examiner 
should also determine whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been 
satisfied.  If a PTSD diagnosis is 
deemed appropriate, the examiner 
should comment upon the link between 
the current symptomatology and the 
in-service stressors reported by the 
veteran, especially his verified 
combat service.  The report of 
examination should include the 
complete rationale for all opinions 
expressed.

5.  Thereafter, review the claims 
file to ensure that all of the 
foregoing requested development has 
been completed.  In particular, 
review the VA medical examination 
report to ensure it is responsive to 
and in compliance with the 
directives of this remand; if not, 
implement corrective procedures.

6.  After undertaking any other 
development deemed appropriate, 
adjudicate the issues remaining on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


